TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00740-CV



                                In re Acme Electric Corporation



                      ORIGINAL PROCEEDING FROM COMAL COUNTY



                             MEMORANDUM OPINION


               Relator Acme Electric Corporation filed its petition for writ of mandamus on

November 15, 2005. We requested a response from the real parties in interest by December 9. On

December 8, the parties filed a joint motion to abate the proceeding, stating that they have settled

their dispute pending approval by the Comal Independent School District’s board of trustees. We

grant the motion and abate the appeal until February 1, 2006. If the settlement is approved by that

time, the parties are asked to file a joint motion to dismiss the proceeding. If the settlement has not

yet been approved, the parties are asked to file a status report and request an extension of the

abatement or the reinstatement of the proceeding.



                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed: December 16, 2005